Defendant-appellant appeals from an order of the Broome County Court, denying his motion in the nature of coram nobis to set aside a judgment of conviction for grand larceny in the first degree on the ground that he was not advised of his constitutional right to counsel. Petitioner was granted a hearing which was held at some length before the County Court. Several hearings were held at which witnesses were called, including petitioner. Petitioner testified that he was not advised of his right to counsel. Evidence to the contrary was offered in the form of testimony of a court clerk and a personally kept record in the handwriting of the County Judge before whom the conviction occurred. A question of fact was presented and there is evidence in the record to support the finding that petitioner was in fact advised of his right to counsel. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.